Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL POWERED WASTE MANAGEMENT SYSTEM
Examiner: Adam Arciero	SN: 16/548,145	Art Unit: 1727          June 1, 2022

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 07, 2022 has been entered. Claims 1-3, 5-10 and 13-19 are currently pending. Claims 1, 5 and 14 have been amended. Claim 4 has been canceled.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not provide support for the fuel cell being fueled, at least in part, by gas captured from the wastewater tank. The original disclosure provides support for the fuel cell to be fueled, at least in part by hydrogen extracted from methane provided by the biodigester that is coupled to the wastewater tank (paragraph [0019] of the PGPub).

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Bridle et al. on claims 1, 4, 6-8, 10, 13-14 and 16-20 are withdrawn because Applicant has amended the independent claims.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Bridle et al. and Rasmussen et al. on claims 2-3 and 15 are withdrawn because Applicant has amended the independent claims.

The claim rejections under 35 USC 103(a) as being unpatentable over Bridle et al. and Castellanos on claim 5 is withdrawn because Applicant has amended the independent claims.

The claim rejections under 35 USC 103(a) as being unpatentable over Bridle et al. and Hoffjann on claim 9 is withdrawn because Applicant has amended the independent claims.

Claims 1, 5-10, 13-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridle et al. (US 2010/0089809 A1) in view of Su et al. (US 2004/0023086 A1).
As to Claims 1, 5, 9 and 14, Bridle et al. discloses a wastewater treatment system and method of operating, comprising: a fuel cell that provides waste thermal energy to power a wastewater treatment system that treats wastewater to separate solids from the water (Abstract, Fig. 1, paragraphs [0033] and [0047]). Bridle et al. further discloses a waste water treatment system that filters and sanitizes wastewater, to create white water (fresh water) and wherein the white water (fresh water) is held in a tank (property 22 or water heating unit 50) for reuse (Abstract, Fig. 1, paragraphs [0033, 0047, 0086-0087, 0092, 0096-0101]). Bridle et al. discloses the use of a wet well 23 that acts as a storage tank to hold wastewater (paragraph [0092]). Bridle does not specifically disclose wherein a gas captured from the wastewater tank is used to at least partially fuel the fuel cell.
However, Su et al. teaches of a fuel cell system, comprising: a system for producing a hydrogen gas from methane via a reforming process, wherein the methane is produced from organic waste water by using bio-digesters to treat the waste water, wherein the produced hydrogen gas is used to fuel the fuel cell (Abstract, Fig. 1-8 and paragraphs [0001, 0003, 0011-0017 and 0047]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Bridle to comprise a hydrogen gas generation system to produce methane gas from organic waste water and then to produce hydrogen to be used to fuel the fuel cell system because Su et al. teaches that energy efficiency can be enhanced (paragraph [0031]).
As to Claims 6-8 and 16-18, Bridle et al. discloses wherein a SCADA (control and telematics) system is used to control and monitor the operation of the waste management system with a telematics system for sending and receiving information associated with the waste management system (paragraphs [0041]-[0043]).  Bridle et al. discloses wherein the SCADA system includes a processing device that executes algorithms to control one or more parameters of the waste management system (paragraphs [0041]-[0043], [0055], [0068], [0078]). SCADA systems intrinsically comprise one or more sensors, as evidenced by Melick et al. (US 2003/0228005 A1; paragraph [0052]).
As to Claims 10 and 19, Bridle et al. discloses a sludge drying and combustion unit (heater) that converts the sludge into thermal energy (paragraphs [0047] and [0056]).
As to Claim 13, Bridle et al. discloses wherein the fuel cell is used as a power supply for a heating system (an interface operably coupled to the fuel cell to provide electricity to an auxiliary device) (paragraph [0039]).

Claims 2-3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridle et al. (US 2010/0089809 A1) in view of Su et al. (US 2004/0023086 A1) as applied to claims 1, 5-10, 13-14 and 16-19 above and in further view of Rasmussen et al. (US 5,051,191).
As to Claims 2 and 15, Bridle et al. does not specifically disclose the claimed vacuum drum dryer system.
However, Rasmussen et al. teaches of a wastewater treatment system comprising a vacuum-drum filter type (vacuum drum dryer system) to separate the solid and liquids (col. 7, lines 18-25).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Bridle et al. to comprise a vacuum drum system because Rasmussen et al. teaches that such a system aids in separating the liquids from the solids (col. 7, lines 18-25).
As to Claim 3, Bridle et al. does not specifically disclose the claimed belt press.
However, Rasmussen et al. teaches of using a belt press (col. 7, lines 25-28).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Bridle et al. to comprise a belt press because Rasmussen et al. teaches that such a system aids in separating the liquids from the solids (col. 7, lines 18-25).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727